Citation Nr: 1813928	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  17-40 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for Parkinson's Disease, claimed as secondary to the Veteran's service-connected disabilities, and claimed as secondary to traumatic brain injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1951 to November 1964.  
This matter comes before the Board of Veterans' Appeals (Board) from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has a current diagnosis of Parkinson's Disease and he claims service connection is warranted for this disease on the basis that it is secondary to his service-connected disabilities, or secondary to in-service traumatic brain injury.  The Veteran is service connected for skull loss, which has been rated as 50 percent disabling since December 1, 1964.  He is also service connected for neurocognitive disorder with residuals, porencephalic cyst right hemisphere due to trauma (previously rated as incomplete paralysis, all radicular groups), with a 100 percent rating in effect since March 16, 2016.  Prior to March 16, 2016, the incomplete paralysis, all radicular groups, was rated as 30 percent disabling since December 1, 1964.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

In this case, the Veteran was afforded a VA examination in May 2016.  At this time, the Veteran's resting tremor, rigidity, bradykinesia and posture instability were all noted to be signs of Parkinson's Disease.  The examiner suggested the Parkinson's was related to exposure of veterans to multiple toxic environments during active service, seemingly speaking about veterans in general and not particular to the Veteran in this case.  Further, this statement was later corrected given the lack of evidence that the Veteran was exposed during his active service to any such toxic environments.  The examiner went on to state that the Veteran previously had incomplete paralysis of all radicular groups, which was noted to have progressed to resting tremor, rigidity, bradykinesia, and posture instability-all four signs of Parkinson's Disease.  Thus, in addition to suggesting a causal connection to the Veteran's active service, this examiner also seemed to suggest the Parkinson's diagnosis was a progression of the already service-connected incomplete paralysis of all radicular groups, which had been recharacterized as neurocognitive disorder and awarded a 100 percent rating.  It is unclear from this report whether the Parkinson's Disease is an independent disorder or a part of an already compensated disorder.  If an independent disorder, the Board notes that the May 2016 examiner did not discuss a causal connection between the Parkinson's and the already service-connected disabilities, to include not discussing the theory of aggravation.

In September 2016, another VA examiner clarified that the Veteran was not exposed to significant toxins in service.  This examiner went on to note that the Veteran's history of porencephalic cyst on his right hemisphere is not related to his Parkinson's Disease, explaining that the Parkinson's is a degeneration of neurons at the microscopic cellular level and the cyst injured the Veteran at the larger, gross scale from the mechanical destruction of the right hemisphere.  The examiner also noted that the Parkinson's tremor is more prominent on the right upper extremity, and the right hemispheric cyst affects the left upper extremity.  Thus, this examiner suggests that Parkinson's is a different disorder than the service connected neurocognitive disorder with residuals, porencephalic cyst right hemisphere due to trauma, rather than a progression.  The examiner's opinion suggests that the Veteran's Parkinson's Disease is not proximately due to the service-connected disability, but did not provide an opinion as to whether any service-connected disability has aggravated the Parkinson's Disease.

Most recently, in June 2017, a VA examiner found that although the Veteran did experience a head laceration in service, this did not amount to a traumatic brain injury.  This examiner did not otherwise discuss causative factors related to the Veteran's Parkinson's Disease.

Although the Board regrets the delay, additional opinion is needed before a decision can be reached as to the Veteran's appeal.  Clarification is needed as to whether the Veteran's diagnosed Parkinson's Disease is an independent diagnosis or a progression and part of the already service-connected neurocognitive disorder with residuals, porencephalic cyst right hemisphere due to trauma (previously rated as incomplete paralysis, all radicular groups).  If it is an independent disorder, an opinion is needed as to whether the Veteran's Parkinson's Disease is proximately due to or aggravated by either of his service-connected disabilities.  To date, none of the opinions have addressed this claim on an aggravation basis or provided clarity as to whether there are separate disorders present.  38 C.F.R. § 3.159(c)(4) (2017); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the Veteran's entire claims file to a medical professional of appropriate expertise.  If the medical professional determines that an in-person examination of the Veteran is necessary, schedule the Veteran for a VA examination.

The examiner is asked to provide an opinion addressing the following questions:

Is the Veteran's Parkinson's Disease a progression and therefore part of the already service connected neurocognitive disorder with residuals, porencephalic cyst right hemisphere due to trauma (previously rated as incomplete paralysis, all radicular groups), as was suggested by the May 2016 VA examiner, or is it an independent disability?

If it is an independent disability, please attempt to separately list the symptoms attributable to the Parkinson's Disease and the symptoms attributable to the already service connected disabilities.  If this separation of symptoms is not possible, please explain in the narrative report.

If the Parkinson's is determined to be an independent disability, is it at least as likely as not (50 percent or greater probability) that the Parkinson's Disease is proximately due to or has permanently progressed at an abnormally high rate due to or as the result of the Veteran's service-connected service connected disabilities, which include skull fracture and neurocognitive disorder with residuals, porencephalic cyst right hemisphere due to trauma (previously rated as incomplete paralysis, all radicular groups).

The report should include reasons for any opinion expressed.  If the medical professional completing the report is unable to provide an opinion without resort to speculation, he or she should state whether the inability is due to the limits of the person's knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the needed opinion to be provided.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




